Exhibit (10) (ai) MET-PRO CORPORATION AMENDED AND RESTATED KEY EMPLOYEE SEVERANCE PAY AGREEMENT This Amended and Restated Key Employee Severance Pay Agreement (this “Agreement”)is made as of this 3rd day of April, 2008 between MET-PRO CORPORATION, a Pennsylvania corporation with principal offices at 160 Cassell Road, Harleysville, Pennsylvania (the “Corporation”), and RAYMOND J. DE HONT, of 505 Bow Lane, Gilbertsville, PA 19525 (the “Employee”). RECITALS A.Employee has been employed by the Corporation since June 5, 1995.In July 2000, Employee was appointed to the position of Chief Operating Officer of the Corporation. Effective March 1, 2003, Employee was appointed President and Chief Executive Officer, and he was elected Chairman of the Board of Directors in September 2003. During the period of his employment, he has performed his duties ably, demonstrating loyalty to the Corporation and greatly benefiting it. B.In recognition of Employee’s status as a key employee and to provide the Employee with a deserved measure of security in the event of a change in control of the Corporation, the Corporation entered into a Key Employee Severance Pay Agreement on April 4, 2001 (the “Prior Agreement”).The parties desire to amend and restate the Prior Agreement in its entirety and replace the Prior Agreement with this Agreement. NOW, THEREFORE, the parties hereby agree as follows: 1.Definitions. (a)Change in Control.A “Change in Control” shall be deemed to have occurred as of the date of the first of the following events occur: (i)If any “Person” (as hereafter defined) or “Group” (as hereafter defined) of
